EAGLE MUTUAL FUNDS Prospectus Class R-6 Shares August 15, 2011 Go Paperless with eDelivery Class R-6 CapitalAppreciationFund For more information, see inside cover, or Growth & Income Fund HIGUX visit eagleasset.com/eDelivery International Equity Fund InvestmentGradeBondFund Large Cap Core Fund These securities have not been approved or disapproved by the Securities and Exchange Commission (“Commission”), nor has the Commission passed upon the accuracy or adequacy of the funds’ prospectus. Any representation to the contrary is a criminal offense. Mid Cap Growth Fund HRAUX Mid Cap Stock Fund HMRUX SmallCapCoreValueFund EGEUX Small Cap Growth Fund HSRUX Table of Contents Capital Appreciation Fund Growth &Income Fund International Equity Fund Investment GradeBond Fund Large CapCore Fund MidCap Growth Fund MidCap Stock Fund SmallCap CoreValue Fund SmallCap Growth Fund Investment Objective 1 4 7 10 12 15 18 21 24 Fees and Expenses 1 4 7 10 12 15 18 21 24 Expense Example 1 4 7 10 12 15 18 21 24 Portfolio Turnover 1 4 7 10 12 15 18 21 24 Principal Investment Strategies 1 4 7 10 12 15 18 21 24 Principal Risks 1 5 8 10 12 15 18 21 24 Performance 2 5 8 11 14 16 19 22 25 Manager 3 6 9 11 13 16 20 23 26 Subadviser 3 - 9 – 23 – Portfolio Manager(s) 3 6 9 11 14 16 20 23 26 Purchase and Sale of Fund Shares 3 6 9 11 14 17 20 23 26 Tax Information 3 6 9 11 14 17 20 23 26 Payments To Broker-Dealers and Other Financial Intermediaries 3 6 9 11 14 17 20 23 26 Historical Performance – – – 27 – More Information About the Funds Additional Information on Funds 28 Additional Information on Investment Strategies 28 Additional Information on Risks 30 Manager 34 Subadviser 34 Portfolio Managers 34 Distributor 35 Financial Intermediaries 35 Investing in Class R-6 Shares 36 How to Purchase or Redeem Shares 36 How to Exchange Your Shares 36 Valuing Your Shares 36 Doing Business With The Fund 37 Dividends, Capital Gains Distributions and Taxes 38 Description of Indexes 40 Financial Highlights 41 For More Information 43 Visit eagleasset.com/eDelivery to receive shareholder communications including prospectuses and fund reports with a service that is all about the environment: Environmentally friendly. Efficient.
